IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT NASHVILLE


              CHARLES CLAY YOUNG v. STATE OF TENNESSEE

             Post-Conviction Appeal from the Criminal Court for White County
                      No. 94-18-F    Leon C. Burns, Jr., Trial Judge


                    No. M1999-01365-CCA-R3-PC - Decided June 16, 2000


                                               ORDER

        The petitioner, Charles Clay Young, appeals from the White county trial court’s order
denying his petition for post-conviction relief. In 1994, the petitioner was convicted of two counts
of solicitation to commit first degree murder and sentenced to consecutive ten-year sentences. His
conviction was affirmed by this Court. See State v. Charles Clay Young, No. 01C01-9601-CC-
00195 (Tenn. Crim. App. at Nashville, Aug. 15, 1997), perm. to appeal denied, (Tenn. March 2,
1998, at Nashville). Thereafter, he filed this petition for post-conviction relief alleging ineffective
assistance of counsel. He specified fourteen different grounds, and the trial court, on September 24,
1999, held a hearing and heard evidence on each of these grounds. Afterwards, the trial court made
explicit and detailed findings of fact as to each different ground and denied the petitioner’s claim.

        Petitioner now appeals the trial court’s denial of his petition for post-conviction relief. On
an appeal like this one, the petitioner bears a heavy burden. For example, he must present evidence
and argument which overcomes the trial court’s findings. See McBee v. State, 655 S.W.2d 191, 195
(Tenn. Crim. App. 1983); see also State v. Buford, 666 S.W.2d 473, 474 (Tenn. Crim. App. 1983).
Further, on ineffectiveness claims the petitioner has the difficult burden of proving prejudice. See
Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064 (1984); Goad v. State, 938
S.W.2d 363, 369 (Tenn. 1996). In this case, a prerequisite to the fulfillment of either of these
burdens, however, is lacking. That is, the petitioner has failed to file with this Court a transcript of
the trial court’s post-conviction hearing. See Tenn. R. App. P. 24. This transcript is absolutely
essential to our review. In its absence, we presume that the trial court’s findings and rulings were
supported by sufficient evidence. See State v. Oody, 823 S.W.2d 554, 559 (Tenn. Crim. App. 1991).
Accordingly, we deny the petitioner’s appeal.

         Further, we do note that the trial court’s findings are very clear. The trial court took care to
systematically address each of petitioner’s numerous claims. On many of these claims, the trial court
noted that the petitioner had failed to establish the requisite level of prejudice. Similarly, we note
that, in his brief, the petitioner fails to articulate any convincing theory or theories of prejudice.

       After review of the record, we affirm the judgment of the trial court pursuant to Tennessee
Court of Criminal Appeals Rule 20.
        It appearing that the petitioner, Charles Clay Young, is indigent, the costs of the appeal are
taxed to the State of Tennessee.

                                               PER CURIAM
                                               Judge John Everett Williams
                                               Presiding Judge Gary R. Wade
                                               Judge Robert W. Wedemeyer




                                                 -2-